Citation Nr: 9919975	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-32 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


REMAND

The veteran had active duty from June 1967 to June 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of May and September 1997 by 
the Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an allegation that a disability has 
become more severe is sufficient to establish a well-grounded 
claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  

The Board also finds, however, that further assistance to the 
veteran with the development of evidence is required.  The 
evidence that has been developed in connection with the claim 
for an increased rating for post-traumatic stress disorder 
and the claim for unemployability benefits includes VA 
medical treatment records, the report of a post-traumatic 
stress disorder examination conducted by the VA in May 1997, 
and a decision from the Social Security Administration (SSA) 
with supporting documentation.  In addition to containing 
information pertaining to the veteran's service-connected 
post-traumatic stress disorder, all of these items of 
evidence include information pertaining to nonservice-
connected psychiatric and physical disabilities.  For 
example, the decision from the Social Security Administration 
dated in May 1992 shows that the veteran was found to be 
disabled from working due to disabilities including major 
depression, post-traumatic stress disorder, substance abuse, 
liver damage, a left thoracotomy, an ankle fracture, edema of 
the ankles and feet, obesity, diabetes mellitus, and an 
antisocial personality disorder with schizoid features.  
Although the SSA related records are relatively remote in 
time, as noted above, the veteran was afforded a VA 
examination in May 1997 in which the examiner appeared to 
similarly indicate that the veteran was unemployed due to a 
combination of mental and physical disability.  However, the 
degree of impairment due solely to the veteran's service-
connected PTSD is not readily apparent from these records.  
The available records do not contain medical opinion 
differentiating between the impairment due to the service-
connected post-traumatic stress disorder and the impairment 
due to the nonservice-connected disabilities.  There is no 
indication in the evidence of record of how much of the 
appellant's overall psychiatric symptomatology is due to his 
PTSD as opposed to his other chronic medical or psychiatric 
problems.  A medical opinion making such a distinction is 
required to properly evaluate the veteran's claim. 

Although on the most recent examination in May 1997, it 
appeared that the examiner was providing an assessment of the 
veteran's industrial impairment, the Board finds that a 
current social and industrial assessment would be useful in 
this case.  Since the symptomatology associated with the 
veteran's disabilities including PTSD and impact on the 
veteran's social and industrial functioning is not entirely 
clear from the record including this examination, the Board 
finds that another psychiatric examination would be helpful 
in adjudicating this case.  The Board is of the opinion that 
these further examinations would be helpful in assessing the 
exact nature and extent of the appellant's PTSD, as well as 
the etiology and current status of any other psychiatric and 
medical conditions.

The Board also notes that in his substantive appeal statement 
which was received in November 1997, the veteran requested a 
personal hearing at a local VA office before the Board.  
Subsequently, in two separate letters dated in December 1997, 
the veteran's attorney indicated that he was enclosing a VA 
Form 22a, Appointment of Attorney or Agent as Representative.  
In the earlier letter, he also indicated that the veteran did 
not wish to have a personal hearing.  However, it appears 
that the properly executed form was not received until April 
1998 as indicated in an April 1998 letter from the attorney 
and as indicated on the VA Form 22a.  The RO should ensure 
that the veteran's hearing request has been properly 
withdrawn.  See 38 C.F.R. § 20.704(e) (1998).  

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran 
through his representative and request 
that he clarify whether or not the 
veteran desires a personal hearing.  If 
not, the RO should ensure that his 
hearing request is properly withdrawn.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who recently treated the veteran for 
post-traumatic stress disorder.  After 
securing the necessary release, the RO 
should obtain these records.

3.  After the above medical records have 
been associated with the claims file, a 
VA social and industrial survey should be 
conducted in order to clarify the 
appellant's medical, social, educational, 
and employment history.  The social 
worker should review the claims file 
prior to the survey.  The social worker 
should elicit and set forth pertinent 
facts regarding the appellant's medical 
history, education, employment history, 
social adjustment, and current behavior 
and health.  The social worker should 
offer an assessment of the appellant's 
current functioning and identify the 
conditions which limit his employment 
opportunities.  Any potential employment 
opportunities should be identified.  The 
claims file must be made available to the 
social worker in conjunction with the 
survey as it contains important 
historical data.  Distinctions between 
service-connected PTSD and nonservice-
connected disorders should be noted. 

4.  The RO should then schedule the 
appellant for a VA psychiatric 
examination for the purpose of 
ascertaining the severity of his service-
connected PTSD.  It is very important 
that the examiner be afforded an 
opportunity to review the appellant's 
claims file prior to the examination.  
All necessary tests and studies should be 
conducted.  Based upon the review of the 
record and the examination, the examiner 
should provide a Global Assessment of 
Functioning (GAF) Score.  The examiner 
should also comment on the degree, if 
any, of industrial/occupational and 
social impairment produced solely by the 
service-connected PTSD, if possible.  
This psychiatric examination of the 
appellant must also include an evaluation 
of the etiology, nature and extent of any 
other psychiatric disorder found.  The 
examiner should, to the extent possible, 
distinguish conditions which are acquired 
from conditions which are of 
developmental or congenital origin, if 
any.  If there are multiple disorders 
present, the examiner should express an 
opinion as to whether it is at least as 
likely as not that they are proximately 
due to service or to a service-connected 
disability, in particular the PTSD.  The 
complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 

take no action unless otherwise notified.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


